Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE ARIZONA MUNICIPALS FUND EATON VANCE COLORADO MUNICIPALS FUND EATON VANCE CONNECTICUT MUNICIPALS FUND EATON VANCE MICHIGAN MUNICIPALS FUND EATON VANCE MINNESOTA MUNICIPALS FUND EATON VANCE NEW JERSEY MUNICIPALS FUND EATON VANCE PENNSYLVANIA MUNICIPALS FUND Supplement to Prospectus dated March 30, 2007 The following replaces the Annual Fund Operating Expenses tables that appear under Fund Fees and Expenses: Annual Fund Operating Expenses (expenses that are deducted from Fund assets) . Arizona Fund Class A Class B Class C Management Fees 0.34% 0.34% 0.34% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* % % % Interest Expense 0.27% 0.27% 0.27% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.04% 1.79% 1.79% . Colorado Fund Class A Class B Management Fees 0.20% 0.20% Distribution and Service (12b-1) Fees 0.20% 0.95% Other Expenses (total including Interest Expense)* % % Interest Expense 0.09% 0.09% Other Expenses (excluding Interest Expense) % % Total Annual Fund Operating Expenses 0.82% 1.57% . Connecticut Fund Class A Class B Class C Management Fees 0.38% 0.38% 0.38% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* % % % Interest Expense 0.17% 0.17% 0.17% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 0.94% 1.69% 1.70% Michigan Fund Class A Class B Class C Management Fees 0.31% 0.31% 0.31% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* % % 0 .52% Interest Expense 0.24% 0.24% 0.24% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.03% 1.78% 1.78% Minnesota Fund Class A Class B Class C Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* 0
